
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18


10 September 2002

TRM (ATM) LIMITED
Unit 4, Brunel Centre
Newton Road
Crawley
West Sussex
RH10 2US

Dear Sirs


NOTICE OF ASSIGNMENT


        We refer to: (i) the Rental Agreement ref. TRM001 and the Supplemental
Agreement thereto (together the "Agreement") made between yourselves and NCR
Limited ("NCR"); and (ii) the Security Assignment dated 4 September 2002 ("TRM
Assignment") by which you assigned to NCR by way of security all of your rights,
title, benefit and interest in and to the Assigned Property (as defined
therein). Copies of the Agreement and the TRM Assignment are annexed hereto for
identification.

        We hereby give notice that pursuant to a security assignment dated 5
September 2002 and other arrangements made in connection therewith: (i) NCR has
assigned to us by way of security all of its right, title, benefit and interest
in and to the Agreement together with all of its right, title, benefit and
interest in and to the Assigned Property assigned to NCR pursuant to the TRM
Assignment (together the "Assigned Rights"); and (ii) the Products (as defined
in the Agreement) have been sold to us.

        We hereby give further notice that by an assignment made on 10
September 2002 and arrangements made in connection therewith: (i) all of our
rights, title, benefit and interest in and to the Assigned Rights have been
assigned to CITICAPITAL LTD of CitiCapital House, 45 Clarendon Road, Watford,
Hertfordshire WD17 1SZ (the "Owner"); and (ii) the Products have been sold to
the Owner.

        Notwithstanding the assignments referred to above: (i) NCR remains
liable to you to perform all of its obligations assumed under the Agreement and
neither we nor the Owner are to be under any obligation of any kind whatsoever,
and (ii) until you receive directions from the Owner to the contrary, you should
continue to pay sums falling due under the Agreement to NCR and you should deal
solely with NCR in relation to the invoicing and payment of rental charges and
other sums falling due under the Agreement.

        If you wish to vary or terminate the Agreement, you should contact NCR
in the first instance. However, any variation or termination will not be binding
unless agreed in writing by the Owner.

        Please would you acknowledge receipt of this notice of assignment by
countersigning and returning the enclosed copy of this letter.

      


/s/ Timothy Spring
For and on behalf of
SUMMIT ASSET MANAGEMENT LIMITED

ACKNOWLEDGMENT

TO:    CITICAPITAL LTD.

        In consideration of the payment by you to us on demand of the sum of One
Pound, we hereby acknowledge receipt of the Notice of Assignment of which this
is a duplicate copy and acknowledge, confirm and agree as follows:

1.we have received no other notices of assignment in respect of the Agreement or
the Assigned Property;

--------------------------------------------------------------------------------

2.we will make all future payments of amounts falling due under the Agreement as
specified in the Notice of Assignment.

3.the copy of the Agreement annexed to the Notice of Assignment is a full and
proper copy thereof and there are no agreements or purported agreements between
NCR and us, or between Summit Asset Management Limited and us or between us and
any other party, under which the terms of the Agreement are, or are purported to
be, varied as between NCR and us, or as between us and any third party.

SIGNED

/s/ P. A. Townsley
For and on behalf of
TRM (ATM) LIMITED   Date    12/9/02    

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



NOTICE OF ASSIGNMENT
